An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-19
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                        Edgecombe County
                                                Nos. 12 CRS 53619-20
JERRY HAROLD COFFIELD, JR.



      Appeal by defendant from judgments entered 3 July 2013 by

Judge Walter H. Godwin, Jr. in Edgecombe County Superior Court.

Heard in the Court of Appeals 21 July 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Thomas H. Moore, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Mary Cook, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Defendant Jerry Harold Coffield, Jr. appeals from judgments

sentencing him to consecutive terms of 77 to 105 and 17 to 30

months     imprisonment,     entered     upon    jury   verdicts     finding    him

guilty     of    manufacturing      methamphetamine        and   possession       of

immediate       precursor   chemicals     used     in   the   manufacturing       of

methamphetamine. Defendant gave notice of appeal in open court.
                                        -2-
       At trial, the State’s evidence tended to show that on 4

December     2012,    officers    of    the        Edgecombe          County     Sheriff’s

Department conducted a controlled buy of methamphetamine from

defendant’s    son,    Heath     Coffield,         by    a    person        working   as    a

confidential informant (“CI”).                Officers provided the CI with

$40 to purchase the methamphetamine and installed a surveillance

video camera on his person.                 The CI went to the pre-arranged

location to meet Heath, and found Heath in a truck driven by

defendant.     Also in the truck were Heath’s girlfriend and her

two-year-old child.

       The CI approached the truck, gave Heath $40, and in return

Heath gave the CI a quantity of methamphetamine concealed in a

lip-gloss container.        During the transaction, the CI spoke with

defendant, who stated that he and Heath were planning to make

more    methamphetamine     later      on    and    that       he     was    planning      to

purchase   additional     equipment         so   that        they    could     manufacture

more methamphetamine at once.                Defendant also asked the CI if

the CI would purchase Sudafed for him.                    Sudafed is a brand name

medication      typically        containing             the         active     ingredient

pseudoephedrine.       Defendant’s statements were recorded by the

surveillance video camera, and the recording was played for the

jury.
                                                 -3-
      After       defendant          and         Heath     completed           the     sale           of

methamphetamine          to    the     CI,       they     drove       off     in     the     truck.

Officers followed, and decided to stop the truck.                                     During the

stop, officers discovered more methamphetamine and individually

questioned defendant and Heath.                        Defendant denied being present

for the controlled buy and stated he was just taking Heath to

the   drug     store.           Heath,           however,        admitted       to     “cooking”

methamphetamine with defendant that morning at defendant’s home,

where he too was living.

      Based       on      Heath’s            statements,           the         discovery              of

methamphetamine in the truck, and the sale of methamphetamine to

the   CI,    officers         obtained       a    search     warrant          for    defendant’s

property     at   3093        U.S.   64      Alternate       East       in    Tarboro,           North

Carolina.      In defendant’s house, officers discovered Sudafed in

the   master      bedroom       used      by     defendant        and    his        wife,       and   a

casserole      plate      containing             methamphetamine             residue        in    the

bedroom shared by Heath and his girlfriend.                             In a horse barn in

defendant’s       back    yard,        officers          found    a     pot    used        to    cook

methamphetamine,          muriatic         acid,         lithium        batteries,          lighter

fluid, sodium hydroxide, ammonium nitrate, tubing, jars, coffee

filters, pill crusher, and a bottle containing methamphetamine

sludge material.              Muriatic acid is also known as hydrochloric
                                        -4-
acid.     Outside      the    barn,    officers   found    a     burn    pile   that

included empty boxes of pseudoephedrine and a 30 November 2012

receipt   from   Walmart       for     the    purchase    of     pseudoephedrine.

Testimony from a Walmart pharmacy manager also established that

Jerry Coffield of 3093 Alternate U.S. 64 East, Tarboro, North

Carolina had purchased a box of pseudoephedrine on 1 December

2012.

      Defendant’s sole argument on appeal is that the trial court

erred in denying his motion to dismiss the charge of possession

of precursor chemicals.          Defendant contends the State failed to

present substantial evidence that he had actual or constructive

possession of the muriatic/hydrochloric acid, lithium batteries

or pseudoephedrine found in his horse barn.               We disagree.

      “This Court reviews the trial court’s denial of a motion to

dismiss de novo.”        State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d 29, 33 (2007).          “‘Upon defendant’s motion for dismissal,

the   question   for    the    Court    is    whether    there    is    substantial

evidence (1) of each essential element of the offense charged,

or of a lesser offense included therein, and (2) of defendant’s

being the perpetrator of such offense.                   If so, the motion is

properly denied.’”           State v. Fritsch, 351 N.C. 373, 378, 526

S.E.2d 451, 455 (quoting State v. Barnes, 334 N.C. 67, 75, 430
                                     -5-
S.E.2d 914, 918 (1993)), cert. denied, 531 U.S. 890 (2000).                “In

making    its   determination,     the   trial   court   must   consider   all

evidence    admitted,    whether    competent    or   incompetent,   in    the

light most favorable to the State, giving the State the benefit

of every reasonable inference and resolving any contradictions

in its favor.”         State v. Rose, 339 N.C. 172, 192, 451 S.E.2d

211, 223 (1994), cert. denied, 515 U.S. 1135 (1995).

      “To prove that a defendant possessed contraband materials,

the   State     must   prove   beyond    a   reasonable    doubt   that    the

defendant had either actual or constructive possession of the

materials.” State v. Loftis, 185 N.C. App. 190, 197, 649 S.E.2d

1, 6 (2007), disc. review denied, 362 N.C. 241, 660 S.E.2d 494

(2008).

            A   person  has   actual   possession of   a
            substance if it is on his person, he is
            aware of its presence, and either by himself
            or together with others he has the power and
            intent to control its disposition or use.
            Constructive possession, on the other hand,
            exists when the defendant, while not having
            actual possession, . . . has the intent and
            capability to maintain control and dominion
            over the [contraband].    When the defendant
            does not have exclusive possession of the
            location where the [contraband was] found,
            the State must make a showing of other
            incriminating circumstances in order to
            establish constructive possession.
                                            -6-
State v. Boyd, 177 N.C. App. 165, 175, 628 S.E.2d 796, 805

(2006)     (citations       and    quotations         omitted).      “Where      sufficient

incriminating       circumstances          exist,      constructive        possession      of

the contraband materials may be inferred even where possession

of the premises is nonexclusive.”                     State v. Kraus, 147 N.C. App.

766, 770, 557 S.E.2d 144, 147 (2001).

      We    agree     with     defendant         that       he     was    not   in     actual

possession of the chemical precursors when officers discovered

them.      The State        thus had to prove defendant constructively

possessed the chemicals, and because there was evidence that

defendant did not have exclusive possession of the areas where

the   chemicals      were    found,       the   State       also    had    to   show    other

incriminating          circumstances              to          establish         defendant’s

constructive possession of the chemicals.                        We hold the State met

its burden in both instances.

      Here,        officers        found        the      precursor         chemicals       of

pseudoephedrine,       muriatic/hydrochloric                acid,     sodium    hydroxide,

lighter     fluid,    ammonium       nitrate,         and     lithium     in    defendant’s

horse    barn   located       in    his    back       yard.        Although     defendant’s

control     over     the    horse    barn       was     not      exclusive,      the    State

introduced statements from him and his son, Heath, to show other

incriminating          circumstances              to          establish         defendant’s
                                      -7-
constructive possession of the chemicals.                 During the controlled

buy, defendant stated to the CI that he intended to manufacture

additional methamphetamine later that day and that he planned to

expand his methamphetamine production abilities in the future.

Additionally, Heath stated to investigating officers that he and

defendant had “cooked” methamphetamine the morning of 4 December

2012.    Defendant contends the State’s evidence is repudiated by

his testimony that his statements to the CI were lies made at

Heath’s instructions and Heath’s testimony that defendant was

never involved in the manufacture of methamphetamine.                    However,

in ruling on a motion to dismiss, “[t]he defendant’s evidence,

unless    favorable      to   the   State,    is    not    to   be   taken   into

consideration.”         State v. Denny, 361 N.C. 662, 665, 652 S.E.2d

212,    213   (2007).      Accordingly,      we    hold   the   State   presented

substantial evidence of defendant’s constructive possession of

the precursor chemicals in this case, and the trial court did

not err in denying defendant’s motion to dismiss the charge of

possession of precursor chemicals.

       No error.

       Judges BRYANT and STROUD concur.

       Report per Rule 30(e).